         Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


MARINE ENVIRONMENTAL                               Civil Case No.: 18-cv-1179 (PAD)
REMEDIATION GROUP LLC and
MER GROUP PUERTO RICO LLC

        Plaintiffs,                                Re: Insurance Claim

                        v.

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA

        Defendants




        MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF CASE CIV.
        NO. 17-9881(LGS) IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF NEW YORK


       Defendant Travelers Property Casualty Company of America (“Travelers”) moves for an

Order staying this case pending the resolution of a related case, Starr Indemnity & Liability

Company v. Marine Environmental Remediation Group, LLC, Civil Action No. 17-Civ.-9881

(LGS) pending in the Southern District of New York.

       Starr paid all of the damages sought by Plaintiff Marine Environmental Remediation

Group LLC and MER Group Puerto Rico LLC (collectively “MER”) in this action. The Starr

lawsuit seeks reimbursement of amounts paid to raise and scrap the Barge LONE STAR. Here,

MER claims for the amounts incurred to raise and scrap the LONE STAR, if Starr succeeds.

Thus, until the Starr lawsuit is resolved, even the amounts in dispute here cannot be ascertained.

If MER wins the Starr lawsuit, this matter would be moot. Moreover, as the Starr case arises
         Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 2 of 6



from the sinking of the same vessel, the potential for inconsistent factual and legal conclusions is

amplified by allowing this case to proceed.

       Alternatively, Travelers requests that the current deadlines be extended to permit the

orderly completion of discovery after discovery is completed in the Starr case to avoid

duplication, unnecessary costs and expenses.

                                        BACKGROUND

       MER claims for insurance coverage from Travelers for costs and expenses related to the

sinking of the Barge LONE STAR. [Dkt.No. 28, MER Amended Complaint ¶ 46-47, 67-80].

       Starr Indemnity & Liability Co. (“Starr”) provided Vessel Owner/Operator Pollution

Insurance to MER covering the LONE STAR. [Exhibit 1, Starr Complaint at ¶ 7 and Exhibit A.]

       On or about April 30, 2017, the LONE STAR sank at its berth in expectable conditions

for unexplained reasons. MER reported an oil slick emanating from the LONE STAR. [Dkt.No.

28, MER Amended Complaint ¶ 46-47]. Subsequently, the United States Coast Guard ordered

MER to remove “the substantial threat to the environment posed by the” LONE STAR. [Exhibit

1, Starr Complaint at ¶ 18 and Dkt.No. 28, MER Amended Complaint ¶ 57].

       MER arranged the removal of the LONE STAR [Dkt.No. 28, MER Amended Complaint

¶ 65]. Starr paid the costs of removing the LONE STAR. [Exhibit 1, Starr Complaint at ¶ 20,

Exhibit 2, Starr/MER February 27, 2017 Joint Report, p. 4. (listing the amounts paid by Starr)].

On December 18, 2017, Starr filed suit in the Southern District of New York seeking to recover

the amounts it paid on MER’s behalf. [Exhibit 1, Starr Complaint].

       Nearly four (4) months later, on March 29, 2018, MER filed this action against Travelers.

[Dkt No. 1, MER Complaint].




                                                 2
            Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 3 of 6



          On July 2, 2018, Travelers and MER submitted a Joint Proposed Schedule. [Dkt. No. 22,

July 2, 2018 Joint Motion]. Recognizing that the resolution of the Starr action would directly

affect this case, Travelers and MER jointly suggested that discovery conclude May 1, 2019. [Id.]

          On July 3, 2018, this Court issued a Case Management Order, setting a discovery

deadline of January 28, 2019. [Dkt. No. 24, July 3, 2018 Case Management Order].

          At the time this Court entered the Case Management Order, discovery in the Starr action

was to conclude September 6, 2018. [Exhibit 3, March 12, 2018 Amended Case Management

Order].

          Starr sought and obtained three adjournments of the deadline to complete fact discovery,

from September 6, 2018 to its current deadline of January 3, 2019. [Exhibit 4, Fourth Amended

Case Management Order]. Starr repeatedly cited MER’s discovery deficiencies as the grounds

for the extension. [See e.g. Exhibit 5, Starr September 4, 2018 Letter and Exhibit 6, Judge

Schofield’s November 30, 2018 Order].

          In this matter, the parties have exchanged written discovery and subpoenaed records from

nine (9) third parties. The parties are currently scheduling depositions.

                                           ARGUMENT

                                              POINT I

                               THE CASE SHOULD BE STAYED

                 A court's power to stay proceedings is a well established
                 accouterment of its broad discretion to manage and dispose of
                 cases on its docket. A properly granted stay operates as an
                 invaluable tool to conserve party and judicial resources, and to
                 avoid inconsistent procedural and legal rulings.

Ramos-Martir v. Astra Merck, Inc., 2005 U.S. Dist. LEXIS 30247, *1, 05-2038 (PG) (D. P.R.

2005). See also Landis v. N. Am. Co., 299 U.S. 248, 254-255 (1936) (“the power to stay




                                                  3
          Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 4 of 6



proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants”).

       The resources of the parties and the Court are best conserved by staying this case. Starr

paid the costs of raising the LONE STAR, the very damages that MER seeks from Travelers

here. Starr’s payment underscores the appropriateness of a stay. The Court, Travelers and

MER’s interests are not served by incurring the costs, time and expense of further fact discovery

and expert discovery when, if MER is successful in the New York case, this case would be

mooted. Alternatively, if Starr is successful and recovers the amounts paid, a stay would allow

MER to assess whether it should proceed against Travelers.

       A stay would also ensure that there are no inconsistent procedural and legal rulings. This

case and the New York action both arise out of the sinking of the same vessel and there are

significant overlapping issues, including the condition/seaworthiness of the LONE STAR and

whether MER complied with the marine insurance doctrine of Uberrimae Fidei, or Utmost Good

Faith, when it sought its insurance coverage from Travelers and Starr. The Starr matter has been

proceeding for several months longer, and the New York Court has resolved a significant

dispositive motion. As the Starr matter has progressed further, and fact discovery will close

shortly, further dispositive motions are imminent. The potential for inconsistent procedural and

legal rulings is manifest. And, regardless of the outcome of the Starr matter, questions regarding

the preclusive effect of decisions in the New York case will certainly arise.

       Finally, even while this case is stayed, the parties may continue informal discovery and

discussions as the Starr matter proceeds. As paper discovery is nearly complete, should it be

necessary to move forward in this case once the Starr case is resolved, it can be done efficiently.




                                                  4
         Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 5 of 6



                                            POINT II

               ALTERNATIVELY, DISCOVERY SHOULD BE EXTENDED

       Should the Court determine a stay is not warranted, Travelers respectfully requests that

the time to complete discovery be extended from January 28, 2019 to the May 1, 2019 deadline

the parties jointly proposed and the remaining deadlines be adjusted accordingly. The extension

would assist in alleviating the duplication, unnecessary costs, expenses and potential for

inconsistent rulings caused by the delays in the Starr New York action.

                                         CONCLUSION

       WHEREFORE, Defendant Travelers Property Casualty Company of America

respectfully requests form this Honorable Court to Order 1) that this matter be stayed pending

the resolution of a related case, Starr Indemnity & Liability Company v. Marine Environmental

Remediation Group, LLC, Civil Action No. 17-Civ.-9881 (LGS) pending in the Southern District

of New York; or, 2) Alternatively, that the deadline to complete discovery be extended from

January 28, 2019 to May 1, 2019 and all other deadlines similarly adjusted, and 3) for such other

and further relief the Court deems appropriate.




                                                  5
          Case 3:18-cv-01179-PAD Document 32 Filed 12/17/18 Page 6 of 6



       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will notify a copy of the same to all attorneys of

record.

      RESPECTFULLY SUBMITTED

      In San Juan, Puerto Rico on this 28th day of September 2018.

                                  s/ Jorge F. Blasini
                                  Jorge F. Blasini
                                  USDC-PR NO.: 213001
                                  JIMÉNEZ, GRAFFAM & LAUSELL
                                  P.O. Box 366104
                                  San Juan, P. R. 00936-6104 Tel.:(787) 767-1030
                                  Fax:(787) 751-4068
                                  jblasini@jgl.com

                                  James W. Carbin (admitted pro hac vice)
                                  P. Ryan McElduff (admitted pro hac vice)
                                  DUANE MORRIS, LLP
                                  One Riverfront Plaza,

                                  1037 Raymond Blvd., Suite 1800 Newark, New Jersey
                                  07102 TEL:(973) 424-2000
                                  FAX:(973) 424-2001
                                  PRMcElduff@duanemorris.com
                                  JWCarbin@duanemorris.com

                                  ATTORNEYS FOR DEFENDANT, Travelers
                                  Property Casualty Company of America




                                             6
